Citation Nr: 1800152	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  16-56 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center in Philadelphia, Pennsylvania


THE ISSUES

Whether the severance of service connection for the cause of the Veteran's death was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 1969, to include service in the Republic of Vietnam.  He died in March 1997.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Center in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Severance of Service Connection for the Veteran's Cause of Death 

Severance of service connection is proper only when VA demonstrates by evidence which establishes that service connection is clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d) (2017).  Although the same standards for determining whether there was clear and unmistakable error in a final decision apply when determining there was clear and unmistakable error in a decision granting service connection for the purpose of severing service connection, the reviewable evidence in the latter instance is not limited to that which was before the RO in making its initial service connection award, and may include medical evidence and diagnoses that postdate the original award of service connection.   Stallworth v. Nicholson, 20 Vet. App. 482, 288 (2006); Daniels v. Gober, 10 Vet. App. 474, 480 (1998).
The appellant contends that the RO's severance of service connection for the cause of the Veteran's death was not proper. 

As the Veteran served in the Republic of Vietnam during the Vietnam Era, he was presumed to have been exposed to herbicide agents during service.  

Service treatment records are negative for complaints, treatments, or diagnoses referable to tonsil carcinoma.  

Post-service, in February 1995, the Veteran was admitted to a private medical center for "swelling in head and neck."  See February 24, 1995 private radiology consultation.  Thereafter, he underwent several biopsies revealing a number of diagnoses.  A March 9, 1995 private surgical pathology note from Dr. S.G. documents a diagnosis of "[m]etastatic moderately differentiated epidermoid carcinoma infiltrating in fibro connective tissue, left neck."  Dr. S.G. described that the "[m]orphology of this tumor [was] consistent with a primary in the lung, upper respiratory tract, and esophagus," and in support, referred to a February 1995 surgical pathology note, in which Dr. P.L.R. rendered a diagnosis of hyperkeratosis and squamous mucosal hyperplasia with mild epithelial atypism after performing a left vocal cord biopsy.   A March 29, 1995 discharge summary then notes that the Veteran subsequently underwent a systemic chemotherapy for advanced head and neck cancer and that an earlier biopsy of the right tonsil revealed "superficial infiltrating moderately differentiated squamous cell carcinoma of the right tonsil."  An April 26, 1995 discharge summary from systemic chemotherapy indicates that the Veteran was diagnosed with advanced head and neck cancer, primary tonsils.  A May 19, 1995 private treatment record notes the Veteran's history of having undergone "multiple biopsies and was found to have . . . what appeared to be the primary carcinoma of the left tonsil."  On May 23, 1995, he underwent a left radical neck dissection with a preoperative diagnosis of metastatic squamous cell carcinoma of the left neck.  See May 23, 1995 private operative record. 

The Veteran died in March 1997.  At the time of the Veteran's death, service connection had not been established for any disability.  His death certificate lists the cause of death as "metastatic carcinoma of tonsil."  

In a January 2014 rating decision, the RO granted service connection for the cause of the Veteran's death.  That decision was based on the March 9, 1995 diagnosis of left neck cancer with "a primary in the lung, upper respiratory tract, and esophagus," and the RO's finding that such diagnosis indicated a respiratory cancer that was presumed to be service connected under 38 C.F.R. § 3.309(e) based on the Veteran's exposure to herbicide agents during service.  

After affording the appellant the appropriate due process for severing service connection under 38 C.F.R. § 3.105, in the April 2016 rating decision, the RO severed service connection for the Veteran's cause of death based on its finding that the previous grant of such award was clearly and unmistakably erroneous.  Specifically, the RO determined that the private treatment records revealed a diagnosis of metastatic squamous cell carcinoma of the left tonsil and neck, which was not a respiratory cancer for purposes of diseases that are entitled to presumptive service connection based on exposure to herbicide agents under 38 C.F.R. § 3.309(e).

At this time, there is no medical opinion addressing whether the diagnosis on which the RO based its initial grant of presumptive service connection for the Veteran's cause of death, i.e. the March 9, 1995 diagnosis of left neck cancer with "a primary in the lung, upper respiratory tract, and esophagus," was clearly and unmistakably erroneous.   Given the complexity of the Veteran's clinical history prior to his death, a medical opinion addressing the above question would be helpful to the Board in resolving the present claim. 

Moreover, other than the above-discussed private treatment records through May 1995, the claims file does not contain clinical records at the time of the Veteran's death in March 1997.  Given the likely relevance of those records, such should be requested and obtained while on remand. 

The Board observes that upon receiving notice of her initial award of service-connection for the cause of the Veteran's death on January 9, 2014, the appellant filed a timely notice of disagreement with the assigned effective date.  See a Statement in Support of Claim, received on January 8, 2015.  To date, no Statement of the Case (SOC) has been sent to the appellant readjudicating the effective date issue, in pertinent part due to the fact that the RO subsequently severed this award based on a finding that awarding the benefit was a clear and unmistakable error.  In light of the severance of the award, the issue of entitlement to an earlier effective date for the award of service-connection for the cause of death is in essence rendered moot, unless the benefit is indeed restored.  Therefore, the AOJ should issue a SOC on this matter if, upon completion of the development requested below, service connection for the cause of the Veteran's death is in fact restored.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant with an opportunity to identify any outstanding private or VA treatment records relevant to her claim, to specifically include clinical records at the time of the Veteran's death in March 1997.  After obtaining any necessary authorization from the appellant, all outstanding records should be obtained. 

3.  After completion of the above, arrange to obtain from an appropriate VA physician a medical opinion addressing the relationship between the Veteran's death and his military service.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following question:

Is it clear and unmistakable error (i.e. undebatable error) to conclude that a respiratory cancer (cancer of the lung, bronchus, larynx, or trachea) caused or contributed substantially to the Veteran's death?  In answering this question, please address whether the Veteran's tonsil cancer was a primary cancer or instead metastasized, and whether tonsil cancer is consider a respiratory cancer by the medical community (to include cancer of the larynx or trachea).

The physician is also asked to consider and comment upon all pertinent clinical evidence, to include but not limited to the March 9, 1995 private surgical pathology note containing  Dr. S.G.'s finding that the "[m]orphology of [the Veteran's] tumor [was] consistent with a primary in the lung, upper respiratory tract, and esophagus"; and  Dr. S.G.'s reference to the February 1995 surgical pathology note, in which Dr. P.L.R. rendered a diagnosis of hyperkeratosis and squamous mucosal hyperplasia with mild epithelial atypism after performing a left vocal cord biopsy.    

A complete rationale should be given for all opinions and conclusions expressed.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If service connection for the cause of the Veteran's death is restored, the AOJ should issue a SOC adjudicating the propriety of the effective of the award in response to the appellant's timely January 8, 2015 notice of disagreement, and the appellant should be afforded an opportunity to perfect her appeal by filing a timely VA Form 9.  If service connection for the cause of the Veteran's death remains severed, the appellant and her representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




